Citation Nr: 1010347	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-35 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 34 or Chapter 30, Title 38, United 
States Code.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran had active service from October 1965 to September 
1967; from August 1969 to September 1969; and from October 
1969 to May 1972.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that the Veteran was not eligible to receive 
educational assistance benefits under Chapter 30 or Chapter 
34 of the United States Code.  


FINDING OF FACT

The Veteran did not serve on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and he 
was not discharged after June 30, 1985.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30 or 34, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3011, 3452, 3462 
(West 2002); 38 C.F.R. §§ 21.7042, 21.7044 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

However, in a case such as this, where the pertinent facts 
are not in dispute and the law is dispositive, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, and VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim)); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran's DD Forms 214 reflect that he had active service 
from October 1965 to September 1967; from August 1969 to 
September 1969; and from October 1969 to May 1972.  A 
Certificate of Eligibility dated in March 1972 shows that he 
was granted basic eligibility for Chapter 34 benefits.  He 
has stated that he did not exhaust these benefits and wants 
to use his educational benefits at this time.  

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).

However, by congressional action, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  
Chapter 34 benefits may not be retroactively awarded as the 
program has expired.  VA cannot provide any educational 
assistance benefits under Chapter 34 as it is precluded by 
law.

Nonetheless, if on December 31, 1989, an individual has 
remaining Chapter 34 educational assistance benefits and 
meets certain additional criteria, he may be eligible to 
"convert" those benefits in order to receive educational 
assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  
To convert Chapter 34 benefits to Chapter 30 benefits, a 
claimant must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).

In the present case, however, the Veteran has not served on 
active duty since he separated from service in May 1972.  He 
did not serve on active duty at any time during the period 
between October 19, 1984, and July 1, 1985 and he was not 
discharged after June 30, 1985.  Thus, the evidence does not 
indicate that the Veteran meets the requirements necessary to 
convert Chapter 34 benefits to Chapter 30 benefits.  The 
Board further notes that the Veteran is not otherwise shown 
to be eligible for Chapter 30 educational assistance 
benefits.

The Board has considered the evidence but is bound by the 
law, which prohibits a favorable outcome in this case.  The 
legal criteria governing the payment of educational 
assistance benefits are clear and specific and the Board is 
without the authority to disregard the applicable law.  
Congress did not enact any exceptions to the above-discussed 
legal provisions that would permit a grant of the requested 
benefit.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must 
therefore be denied based on a lack of entitlement under the 
law.  Sabonis.  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 34 or Chapter 30, Title 38, United 
States Code is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


